Title: To George Washington from John Jay, 24 March 1779
From: Jay, John
To: Washington, George


Sir,
Philadilphia 24th March 1779
Inclosed is an Act of Congress of this day authorizing the Commissioners of Indian Affairs in the Northern Department to order Supplies of Provision to the Oneidas & the other friendly Indians whose Necessities may require it, & directing the Commissaries in that Department to obey such Orders.
Altho’ this Act may not require your immediate Interposition, yet as every circumstance that may have an Influence on military Operations ought (in my Opinion) to be made known to your Excellency, I think it my duty to transmit it, and the more so since all the Departments have been expressly declared to be under your Direction. I have the Honor to be With the greatest Respect & Esteem Your Excellency’s Most Obedt & Hble Servant.

